 JAMESTOWN VENEER AND PLYWOOD CORPORATION101JAMESTOWN VENEER AND PLYWOOD CORPORATIONandUNITED BROTHER-HOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL.Case No.3-CA-207.February 8, 1951Decision and OrderOn October 27, 1950, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that the complaint be dismissed insofar as it alleged that theRespondent had engaged in certain other unfair labor practices.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.The Respondent also requested oralargument.This request is hereby denied as, in our opinion, the recordand the exceptions and brief adequately present the issues and thepositions of theparties.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Murdock and Styles].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Jamestown Ve-neerand Plywood Corporation, Poland, New York, its officers, agents,successors,and assigns, shall:i In his Intermediate Report the Trial Examiner found that Robert H. Powers wasdiscriminatorily discharged on July 22,1949,and was refused reinstatement on August 2,1949.We believe that the Trial Examiner inadvertently specified August 2,1949, as thedate of the Respondent's refusal to reinstate Powers, as no evidence appears in the recordindicating such refusal on that date.On the other hand the record shows, and we find,that Powers,by letter dated September 3, 1949,requested reinstatement which was refusedby the Respondent by its letter dated September 9, 1949,and that such refusal was inviolation of Section 8 (a) (1) and(3) of the Act.Powers'back pay, however, shall runfrom the date of his discriminatory discharge on July 22, 1949.93 NLRB No. 19. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpen-ters and Joiners of America,AFL, or in any other labor organizationof its employees,by discharging or refusing to reinstate any of itsemployees,or by discriminating in any other manner in regard totheir hire or tenure of employment,or any.term or condition ofemployment.(b) Interrogating its employees in any manner concerning theirunion affiliation,activities,or sympathies,or threatening them withdischarge or other economic reprisal because of their union affiliation,activities,or sympathies.(c)In any other manner interfering with,restraining,or coercingits employees in the exercise of their rights to self-organization, toform labor organizations,to join or assist United Brotherhood ofCarpenters and Joiners of America,AFL, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which we find will effectu-ate the policies of the Act :(a)Offer to Robert H. Powers, Richard J. Morgan, Sr.,Fred B.Wilcox,Charles Davis, and Gardiner Sheppard immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Robert H. Powers, Richard J. Morgan, Sr., FredB. Wilcox, Charles Davis, and Gardiner Sheppard,in the manner setforth in that section of the Intermediate Report entitled"The rem-edy," for any loss of pay each may have suffered as a result of theRespondent's discrimination against him.(c)Upon request,make available to the National Labor RelationsBoard, or its agents, for examination and copying,all payroll records,social security payment records,time cards,personnel records andreports, and all other records necessary to analyze the amounts ofback pay due and the right of reinstatement under the terms of thisOrder.(d)Post at is plant in Poland, New York, copies of the notice at-tached hereto and marked"Appendix." 2Copies of said notice, to be2 In the event this Order is enforced by a decree of the United States Court of Appeals,_there shall be inserted before the words "A Decision and Order,"the words, "A Decree ofthe United States Court of Appeals Enforcing " JAMESTOWN VENEER AND PLYWOOD CORPORATION103furnished by the Regional Director for the Third Region, shall, afterbeing duly signed by a representative of the Respondent, be posted byit immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps 'shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard' and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED BROTHERHOODOF CARPENTERS AND J0INERS OF AMERICA, AFL, or any other labororganization of our employees, by discharging or refusing to re-instate any of our employees, or by discriminating in any othermanner with regard to their hire and tenure of employment, orany term or condition of employment.WE WILL NOT interrogate our employees in any manner con-cerning their union affiliation, activities, or sympathies, orthreaten them with discharge or other economic reprisal becauseof their union affiliation, activities, or sympathies.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination : 104DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert H. PowersCharles DavisRichard J. Morgan, Sr.Gardiner SheppardFred B. WilcoxAll our employees are free to become or remain members of theafore-mentioned union, or any other labor organization or to refrai-iifrom such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employeesbecause of membership in or activity on behalf of any such labororganization.JAMESTOWN VENEER AND PLYWOOD CORPORATION,Employer.By -------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and- must not be,altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderRalph E Kennedy, Esq.,for the General Counsel.Charles A Drake, Esq.,of Utica, N. Y, andFerris, Burgess, Hughes and Dor-rance, by R. G. Dunmore, Esq.,of Utica, N. Y., for the Respondent.Sebastian Al. Paoni, Esq.,of Herkimer, N Y., for the Union.STATEMENT OF THE CASEUpon a third amended charge filed on June 22, 1950, by United Brotherhoodof Carpenters and Joiners of America, A F. L, herein called the Union, theGeneral Counsel of the National Labor Relations Board, called herein respec-tively the General Counsel and the Board, by the Regional Director of the ThirdRegion (Buffalo, New York), on June 23, 1950, issued a complaint against James-town Veneer and Plywood Corporation, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the Labor Management Relations Act, 1947, hereinreferred to as the ActCopies of the complaint, the charge, the first amendedcharge, the second amended charge, and the third amended charge upon whichitwas based together with notice of hearing thereon, were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleges in sub-stance: (1) That since on or about June 15, 1949, to the date of the complaint,the Respondent in violation of Section 8 (a) (1) of the Act, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedinSection 7 of the Act by (a) interrogating its employees concerning theirunion affiliations; (b) urging, persuading, threatening, or warning its employeesto refrain from assisting, becoming members of, or remaining members of, the JAMESTOWN VENEER AND PLYWOOD CORPORATION105Union; (c) threatening to cease operations and close its Poland plant ratherthan recognize the Union; (d) advising and warning its employees to voteagainst the Union in the Board-conducted election under threat of discharge orether discipline; (e) offering, promising, and granting a wage increase to itsemployees shortly before the said election; and (2) that in violation of Sec-tion 8 (a) (1) and (3) of the Act, the Respondent discharged Robert Powerson or about July 22, 1949, and has since failed or refused to reinstate. him andsince that date failed or refused to reinstate Richard J. Morgan, Sr., Fred B.Wilcox, Charles Davis, and Gardiner Sheppard, theieby discriminating in regardto their hire and tenure of employment in order to discourage membership in theUnionIn its amended answer filed at the hearing, the Respondent admitted certainallegations of the complaint but denied the commission of any unfair laborpractices.The amended answer further contained affirmative defenses: (1)That Robert Powers had been discharged for cause ; (2) that Richard J Morgan,Sr.,Fred B. Wilcox, Charles Davis, and Gardiner Sheppard had voluntarilyquit, terminated, and severed their employment with the Respondent; and (3)that the alleged violations of Section 8 (a) (1) of the Act are based-upon actsclaimed to have occurred more than 6 months prior to the filing of any chargethereon.Pursuant to notice a hearing was held from July 25 to July 28, 1950, inclusive,at the Court Room, United States Post Office, Utica, New York, before W.Gerard Ryan, the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.The parties participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.Decision was reserved on motions made by the Respondent to dismiss thecomplaint at the close of the General Counsel's case-in-chief and at the conclusionof the testimony. I now deny those motions. At the conclusion of the testimony,the General Counsel moved to conform the pleadings to the proof with respect tominor matters in the spelling of names and dates. I grant that motion. All thepai ties waived oral argument at the conclusion of the hearing and were affordedan opportunity to tile briefs, proposed findings of fact, and conclusions of law.The General Counsel has filed a brief and the Respondent has filed proposedfindings and conclusions.On the entire record in the case, and from my observation of-the witnesses, Imake the following:FINDINGS OF FACT11.THE BUSINESS OF TILE RESPONDENTThe Respondent is and has been for several years a New York corporationwith its principal office located at Jamestown, New York. It operates manu-facturing plants in Poland, New York, the facility herein involved, Jamestown,-New York, and Jackson, Mississippi.During the year 1949, the Respondentreceived, at its Poland, New York, plant, logs valued in excess of $300,000, all ofwhich were purchased within the State of New York ; and shipped finishedproducts from its Poland, New York, plant valued in excess of $400,000, approxi-1 In making the findings herein, I have considered and weighed the entire evidenceItwould needlessly burden this Report to set up all time testimony on disputed pointsSuchtestimony or other evidence as is in conflict with the findings herein is not credited 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately 75 percent of which was shipped to its plant at Jamestown,New York,where it was used in the production of plywood.Approximately 75 percent ofall the plywood produced at its Jamestown plant was sold and shipped to pointslocated outside the State of New York.During the year 1949, the Respondentalso shipped from its Jackson,Mississippi,plant finished products valuedin excess of $400,000,of which approximately 100 percent was shipped to pointslocated outside the. State of Mississippi.The Respondent concedes and I find that it is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America,A. F. L., is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe Respondent's operations at Poland, New York, consist of a veneer mill anda sawmill,occupying approximately 5 acres of ground. The sawmill is separatefrom but adjacent to and in back of the veneer mill. In the veneer mill are twolathes working straight line production,cutting lathes,and a dryer.Logs aretrucked to the sawmill where they are graded into logs which will produce veneersand logs unfit for veneer purposes which are sold for lumber.The high grade logssuitable for veneer are then processed by putting them into outdoor covered vatscontaining hot water which is brought to boiling point. After the logs are boiledaccording to a schedule which depends on the time of year and the condition ofthe logs, they are removed from the vats, taken to a drag saw,and sawed torequired lengths.The bark is then removed, after which the lathes peel the logsinto large sheets of thin wood.The peelings of veneer are then piled in sheetsas they come off the logs consecutively.The veneerthen proceeds four or fivesheets at a time to a table where it is snatched for grain after which an operatorclips the sheets for grade(either a face veneer grade or a low grade veneer calleda "back")and size.After the veneer sheets, which are still damp and hot, leavethe clipper,the faces and backs are piled separately.If left at this point, theveneer would mildew and stain,so the sheets then proceed to the dryer operation.The dryer is SO feet long and has five openings through which the veneer passesthrough rollers which have steam coils above and below them with temperatureranging from 240 to 300 degrees, Fahrenheit.The sheets of veneer move throughthe dryer taking 1516 minutes to travel SO feet, during which time their moisturecontent is reduced approximately to S or 10 percent.From the dryer,the veneeris inspected,reassembled according to proper sequence,loaded on railroad cars,and shipped to the Respondent's plant in Jamestown where it is converted intoplywood.During the daytime operations,a larger amount of veneer is cut by the lathesthan can be clipped and since the lathes are always ahead of the clipping opera-tions, veneers are accumulated for the night shift to clip in addition to the fulltables of veneers that are ready at the end of the day shift for the clippingprocess.The supervisory personnel at all times herein material consisted of theRespondent's treasurer,Francis H.Isaacson,in full charge of the plants atPoland, New York, and Jackson,Mississippi;Lloyd J. Henry,general superin-tendent of the Poland,New York, plant;Leon Ellis,general manager of the JAMESTOWNVENEERAND PLYWOODCORPORATION107Adirondack operations which consisted of the veneer mill, sawmill, the purchasingand supplying of logs to both mills, and the sale of lumber from the sawmill.'JesseMatteson was in charge of the dryer operations in the veneer plant duringthe day shift during June and July 1949, under Henry and Ellis. TheodoreMorrison, during June and July 1949, was foreman in charge of the night shiftin theveneer plant.As foreman he was in charge of production and loading forthe night shift and in the exercise of his judgment directed and assignedemployees whenever necessary to whatever work was required in order to meetproduction.The Respondent stipulated that Henry and Ellis were supervisorswithin the meaning of the Act, but denied that Matteson and Morrison weresupervisors.In addition to Isaacson, Henry, and Ellis, whose supervisory statusis not questioned, I find that Morrison was a supervisor within themeaningof the Act.Matteson was on the day shift under Henry and Ellis, whereas it wasunusualfor either Henry to Ellis to be present during the night shift whereMorrison was in charge. It is unnecessary to make a finding whether Mattesonwas or was not a supervisor.Early in June 1949, employees Fred B Wilcox, Gardiner Sheppard, CharlesDavis, Lawrence Lamb, Bill Smith, and Richard J. Morgan, Sr., after discussionamongthemselves decided to try to organize a union among the Respondent'semployees at the Poland plant.An appointment was made to meet with theunion representative on Sunday, June 5, at Barly's Hotel in Grant, New York.,Upon arrival in Grant, it was noticed that Henry's automobilewas parked nearthe hotel so they proceeded to Hinckley, New York, where the meeting was heldwithMikeWalsh and Sebastian M. Paoni, union representatives.Three em-ployees, Richard J. Morgan, Sr, Richard J. Morgan, Jr., and Fred B. Wilcoxattended the meeting, and it was there decided not to push the organizationalplan "too hard" until after vacation time.'Application cards were distributed atthe meeting.Morgan, Sr., talked to a few employees up until vacation began andas Morgantestified "they were gradually signing up."After the plant reopenedon July 18, more employees signed application cardsThe organizational cam-paign continued and on October 17, 1949, the Union filed a petition with the Board,and following a hearing, the Board, on December 20, 1949, directed that an electionbe held within 30 days. The election was held on January 18, 1950, and theUnion lost 4B. Interference,restraint,and coercion1Threatsand interrogationThe GeneralCounsel's CaseRobert Powers testified that during the second week of vacation (July 10-17)Henry asked him if he had joined the Union and Powers informed him that hehad joined.Gardiner Sheppard testified that in the week after vacation (July17-22)Henry asked him if he belonged to the Union, but he did not answer;Henry then stated that if he had joined the Union, Sheppard would be sorry.Richard J Morgan, Sr., and Fred B. Wilcox testified that 1 or 2 nights beforethe layoff of the employees on July 22, shortly after 5 p. in. when the night shiftbegan, they were at work feeding the dryer in the veneer shop when they over-heard Henry and Ellis who were standing at the front of the dryer about 6 or 72Ellis died on April 24, 1950.'From July 3-10 was the paid vacation time. From July 10-17, inclusive, the veneerplant was shut down for repairs,but employees were not paid for that week.*I have examined the Board's file in the representation case(3-RC-354). 108DECISIONSOF NATIONALLABOR RELATIONS BOARDfeet away talking to each other, and that Henry said to Ellis "I know who someof them are, but 1 don't know as I know them all", to which Ellis replied, "Iwant to know who they all are I will show them how to break up their damnedunion."Roy O. Millers testified that sometime in the summer or fall of 1949,-Ellis wentinto the boiler room where Miller was working and said to him "Well. I heardyou joined the Union" and Miller informed him that he had joined the UnionMiller further testified that on another occasion shortly before the election tookplace Ellis went to him and told him "You do what you see fit" and Ellis continuedthat there was nothing he could do about it, and that if the boys wanted a union,let them have it.Theodore Morrison, foreman of the night shift and the only one on the nightshift who was not laid off on July 22, testified that on July 25 Ellis told him thatitwas lousy of Morgan to try to get a union in the plant and the men who weretrying to get a union in there would never get a lob there as long as he hadanything to do with them ; that the reason they were laid off was on account ofunion activities; and that if the Union came in, they would be some of the firstones laid off including Morrison on the basis of length of service with theCompany °Frank J Branck testified that after he was laid off on July 22, he applied forreinstatement to Ellis during the first week of August and asked when he wouldbe called back to workEllis stated "Well, if you didn't belong to the Unionand kept your nose clean you would be called back to work."Lyle Paddock, at the time o1 the hearing, had been employed by the Respondent"off and on" since 1942He testified that he was working for the Respondentin the summer of 1949 and continued to work until the middle of the winter in1950Paddock in the summer of 1949 was employed as a fireman and had re-lieved Powers at 7 p in on July 16, as discussedinfo aPaddock testified that anight or two before the Board election, he and Ellis had a conversation at whichno one else was presentEllis said that lie hoped Paddock was not fool enoughto join the UnionWhen Paddock replied that he had joined the Union, Ellisreplied : "You'll be sorry.You see. what the rest gotYou will get the sameas they did "The Respondent's DefenseIn its amended answer, the Respondent offers the defense that the unfairlabor practices alleged in paragraph IX of the complaint are based upon actsclaimed to have occurred more than 6 months prior to the filing of any chargethereof with the National Labor Relations Board and that no complaint shouldhave been issued based thereon.The Respondent objected to introduction into evidence of the statementsalleged to have been made by the deceased EllisThe Respondent did not citeany authority to support its objection and relied merely upon the fact thatEllis was dead at the time of the hearing I overruled the objection and per-mitted such testimony subject to a motion to strike it later upon a propershowing by the Respondent. The Respondent did not thereafter move to strikesuch testimony but, on the contrary, offered in its behalf other statementsalleged to have been made by Ellis.5Miller was called as a witness, by the RespondentHis testimony is referred to inthis part because he supported the General Counsel's case.There is no evidence in the record that Morrison was a member of the Union JAMESTOWN VENEER AND PLYWOOD CORPORATION109Lloyd J Henry denied that he had questioned Powers or Sheppard concerningtheir membership in the Union and that he had told Sheppard if he had joinedthe Union, Sheppard would be sorry.Henry further denied that he and Ellishad any such conversation between them as testified to by Morgan and Wilcoxin which Henry said to Ellis that he knew who some of them were but didnot know them all and to which Ellis replied that he wanted to know them alland he would show them how to break up their damned Union.Violet Thayer testified that she has been employed by the Respondent formore than 6 years, and feeds the dryer ; that after the election notices wereposted she asked Ellis what he thought about the Union and the posters andEllis replied "I have nothing to say one way or another. I am not in a positionto say anything." She further testified that neither Ellis nor Henry said shemight lose her job if the Union got in nor that the plant might shut down.Helen Fergeson testified that she has been a worker in the veneer plant forapproximately 5 years and that a month or two before the election, after thenotices for the election had been posted, she asked Ellis what he thought of theUnion and he replied that it was entirely up to the employees, "if they wanteda union they could have it or they didn't have to have it"-that as far as Elliswas concerned there could be 15 unions brought in. She testified further thatEllis did not tell her the plant would shut down nor anyone would lose hisjob ; neither did Ellis nor Henry promise any benefit for not supporting theUnion.Lawrence H. Lamb testified that he has been employed for approximately4% years by the Respondent ; that from March 1950 until 3 days before thehearing he was night shift foreman in full charge of the mill. Lamb continuedto to tify that about 30 days prior to the election, while he was at work matchingveneer at the clipping table, he asked Ellis if he thought they were going tobe organized in the plant and Ellis said that was a matter for the employeesto decide for themselves-that he was perfectly neutral on the thing and hadnothing whatever to say about it. Lamb further testified that Ellis never toldhim lie would lose his job if the Union organized the plant, nor that the plantwould close.Harold Edwards testified that he has been employed by the Respondent sinceMay 1949; that he and his wife met Ellis about 9 p. in in the late fall of 1949and he asked:Ellis what his point on the Union was and that Ellis replied thathe was neutral, due to the fact that he was plant manager, and had nothing tosay-that it was up to the employees. Edwards testified further that Ellis neverindicated to him that jobs might suffer nor the plant shut down, nor any typeof reprisal might follow if the Union succeeded. Edwards further testified thathe never heard Henry say anything.The testimony of Roy O. Miller, a witness called by the Respondent, has beenreferred to,supra.ConclusionsWith respect to the Respondent's defense that the unfair labor practicesalleged as violations of Section 8 (a) (1) are based upon acts claimed to haveoccurred more than 6 months prior to the filing of any charge thereof with theBoard and that no complaint should have been issued based thereon, the recordherein shows that the charge filed by the Union on August 15, 1949, copy ofwhich was mailed to the Respondent on August 15 and received by it on August16, alleged that the Respondent had discriminatorily discharged employees inviolation of Section 8 (a) (3) and added "by other acts and conduct" the 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had also violated Section 8 (a) (1) of the Act. A similar allegation,referring to 8 (a) (1) violations was contained in all amended charges servedupon the Respondent.? The complaint, which was issued and received by theRespondent 1 month before the hearing, spelled out the unlawful acts andconduct constituting the unfair labor practices.At no time did the Respondentapply for a bill of particulars nor at any time plead surprise nor claim prejudiceat the lack of specificity in the charges ; instead, the Respondent litigated theissues at the hearing. The complaint does not allege, nor does the record containany evidence in relation to unfair labor practices occurring more than 6 monthsprior to the filing and service of the original charge. In view of recent Boarddecisions that the Act did not alter the substantive requirements of a charge soas to preclude charges in the statutory language or to require specificity in thecharge, I find no merit in this defense of the Respondent and accordingly holdthat the charge and amended charges are sufficient to support the 8 (a) (1)allegations of the complaint.'With respect-to the Respondent's objection that any testimony relating toconversations with the deceased Ellis, is inadmissible, I find such a positioncan not be supported. The New York Civil Practice Act, Section 347, does notbar evidence of statements made by an agent of a corporation, even though suchagent be dead at the time of trial.' In other cases, motions to strike testimonyconcerning statements made by a deceased have been denied 10 In consideringthe weight to be given to the testimony of the witnesses concerning statementsalleged to have been made by the deceased, I am mindful that evidence of suchstatements is subject to the closest scrutiny and should be received with caution 11The issues of fact here to be decided concerning the 8 (a) (1) violations dis-cussed above are whether or not (1) Henry interrogated Sheppard and Powersconcerning their membership in the Union and threatened Sheppard if he didbelong to the Union; (2) Henry and Ellis had the conversation in the veneerplant within 6 or 7 feet from Morgan and Wilcox in which it was testified thatHenry told Ellis that he knew who some of them were, but did not know all ofthem; to which Ellis replied "I want to know who they all are. I will showthem how to break up their damned union" ; (3) Ellis, a clay or two before theBoard election, said to Paddock that he hoped Paddock was not fool enoughto join the Union and when informed by Paddock that he had joined the Unionreplied that Paddock would be sorry, adding "You see what the rest got. Youwill get the same as they did" ; (4) Ellis called Boyce and employee Rockwellinto his office and asked Boyce if he had joined the Union and interrogatedhim as to his reasons for wanting a union and promised a wage increase ; and(5)Ellis told Branck when he inquired when he would be recalled to workthat if he did not belong to the Union and had kept his nose clean he wouldhave been called back to work.7 The original charge was filed August 15, 1949, mailed on August 15, and received bythe Respondent on August 16, 1949The first amended charge was filed October 17—1949,mailed on October 18, and received by the Respondent on October 19, 1949. The secondamended charge was filed November 29, 1949, mailed on November 29, and received by theRespondent on November 30, 1949The third amended charge was filed June 22, 1950,mailed on June 23, and received by the Respondent on June 24, 19501Cedartown Yarn Mills,84 NLRB1: Cathey Lumber Company,86 NLRB 157,Lily-TulipCup Corporation,88 NLRB 892; GlobeWireless Ltd,88 NLRB 1262.9 Carmen v. Shore Cleaners & Dyers, Inc,270 App. Div. 94510Reynolds Wire Company,26 NLRB 662; enfd 121 F. 2d 627,Montgomery Ward &Company, Inc.,31 NLRB 786;Metal Mouldings Corporation,39 NLRB 107.31Reynolds Wire Company,supra. JAMESTOWN VENEER AND PLYWOOD CORPORATION11IThe testimony of the Respondent'switnesses concerning Ellis' statements tothem has little,if any, probative value on the issue whether Ellis had made con-trary statements,earlier in time, to other employees,because such later state-ments, if made,do not preclude the possibility or even probability that Ellishad made contrary statements,weeks and months earlier.Indeed the testimonyof Miller, the Respondent'switness,admits that Ellis did question him concern-ing his membership in the Union during the summer of 1949,and, since that isso, it would lend credence to the inference that Ellis was quite capable of-interrogating others and making the statements attributed to him by the wit-nesses for the General Counsel.The question to be decided is whether Ellismade the unlawful statements attributed to him.If believed,the events of Henry's interrogation of Sheppard and Powersconcerning their union membership,the conversation between Ellis and Henryoverheard by Morgan and Wilcox,Ellis' statements toMorrison indicatinghostility to the Union and an admission that they had been discharged and forthat reason never would be rehired,and the statement by Ellis to Branck whenhe inquired when he would be rehired,all happened within the period of 1 month(July 10-August 8, 1949).Examining first the testimony of Morrison,the record shows that at the timehe testified he was employed elsewhere than with the Respondent.He im-pressed me as a disinterested witness, appeared pursuant to subpoena, andtestified in a matter of fact manner.On doss-examination by the Respondent,,he was not questioned in any manner with respect to the conversation he hadwith Ellis nor was his testimony on other matters impeached.His testimony-was positive,clear, and unequivocal and withstands the closest scrutiny thatevidence of statements made by the deceased requires.I find that on July 25,1949, Ellis admitted to Morrison that the men had been dischargedand wouldnot be rehired because of their union membership and, activities.The denials of Henry are insufficient to overcome the testimony which I creditof Sheppard,Powers,Morgan, and Wilcox, and I therefore find that Henry-questioned and threatened Sheppard and questioned Powers regarding mem-bership in the Union between July 10 and July 22, 1949; and that on or aboutJuly 20, Henry conversedwith Elliswithin the hearing of Morgan andWilcox,stating to Ellis that he knew who some of them were but did not know themall, to which Ellis replied"Iwant to know who they all are. I will show them;how to break up their damned union"Such a statement is not protected under-Section 8(c) of the Actbecause the inference is inescapable that it was pur-posely planned to be said by Ellis and Henry in the presence and within thehearing ofthe Respondent's employees for, the purpose of intimidating and,coercing them.I thereforefind that the interrogation of Sheppard by Henryas to his membership in the Union and Henry's statement to him that if he didbelong Sheppardiwould be sorry;the interrogation of Powers by Henry as tohis membership in the Union;the conversation between Ellis and Henry, 1 or 2_days beforethe layoffon July 22, staged in the presence of employees Morgan andWilcox for the purpose of intimidating,warning, and threatening them, con-stituted interference,restraint,and coercion on the part of the Respondent and,were violative of Section8 (a) (1) of the Act.In analyzing the testimony of Paddock,it too meets the scrutiny required_with respect to a conversation with the deceased Ellis. Paddock testified crediblyin a straightforward,convincing manner, was not cross-examined with respectto his testimony concerning what Ellis had said to him, and in no way was histestimony impeached on other phases.I therefore find that on or about January- 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD16, 1950, Ellis had a conversation with Paddock in which Ellis stated that hehoped Paddock was not fool enough to join the Union; and when Paddock an-swered that he had joined, Ellis said "You'll be sorry. You see what the rest got.You will get the same as they did." I further find that such interrogation, warn-ing, and threat by Ellis constituted on the part of the Respondent interference,restraint, and coercion in violation of Section 8 (a) (1) of the ActThe testimony of Cecil 1V Boyce is credible and unequivocal that prior to theBoard election, Ellis called him and employee Frank Rockwell into Ellis' officeand thereupon questioned Boyce about his membership in the Union, threatenedhim with loss of his job if the Union organized the plant, and promised, in thepresence of Rockwell and Boyce, that there would be a wage increase of 5 centsper hourCross-examination of Boyce developed that the event occurred eitherin December or January, approximately 2 weeks before the employees receiveda wage increase." While Boyce's memory as to time was shown on cross-exami-nation to be somewhat faulty, that did not impair his testimony in which hedescribed the circumstances, named the place where it occurred, and named awitness in whose presence the statements by Ellis were made."After carefulappraisal I credit Boyce's testimony and find that Ellis, in the month of andprior to December 26, 1949, summoned Boyce and Rockwell to his office, inter-rogated Boyce concerning his union membership, threatened him with loss ofhis job if the Union succeeded in oiganizing the plant, and concluded by promis-ing a wage increase I further find that such interrogation, threat, and promiseof a wage increase by Ellis announced in such a manner and in such a setting,constituted on the part of the Respondent interference, restraint, and coercionviolative of Section 8 (a) (1) of the Act.There remains for resolution the question whether or not Ellis told FrankJ.Branck (when lie inquired, during the fii st week of August 1949, when hewould be recalled to work) "Well, if you didn't belong to the Union and kept yournose clean you would be called back to woik " The Respondent intioduced thetestimony of Lloyd J Henry, who testified that 3 or 4 weeks after the layoffon July 22, Henry attempted to recall Bt anck to work, that he notified Branck'sbrother-in-law,who said that Branck was working elsewhere, as a result ofwhich Henry did nothing further about recalling Branck. I do not find suchtestimony as to what Hem y did, 2 or 3 weeks after Ellis' remarks to Branckare supposed to have occurred, probative on the issue whether Ellis, duringthe first week in August, made such statements to Branck. Branck named thetime, the place, and the occasion positively and unequivocally, and was notcross-examined with respect to his testimony that Ellis had made the statementsat the time and place referred to . I have no reason to doubt the truth andveracity of Branck's testimony and therefore find that Ellis did say to Branckduring the first week in August 1949, when Branck inquired when lie wouldbe recalled to work "Well, if you didn't belong to the Union and kept your noseclean you would be called back to work." I further find that such a statementfrom Ellis to Branck constituted on the part of the Respondent interference,restraint, and coercion violative of Section S. (a) (1) of the Act.Further proof of the Respondent's interrogation of its employees concerningtheir union membership was supplied by the Respondent when it introducedthe testimony of Roy 0 Miller, who at the time of the hearing had worked forthe Respondent for the past 8 years.Miller testified that during the summer12The wage increase was effective December 26, 194913Rockwell,at the time of the hearing, w.is still working for the Respondent.but didnot testify JAMESTOWN VENEER AND PLYWOOD CORPORATION113of 1949 Ellis said to him that he had heard Miller had joined the Union andMiller answered that he had joined. The latter part of Miller's testimony thata few days before the Board election,Ellis came to him and said "You do whatyou see fit. . . .If the boys want a Union that is all there is to it" does notnullify the interrogation nor neutralize the effects of such earlier questioningof others by Ellis. I accordingly find that during the summer of 1949, Ellisquestioned Miller as to his union membership and such conduct was interference,restraint,and coercion by the Respondent violative of Section 8 (a) (1) ofthe Act.That all the foregoing interrogation and threats,particularly during or-ganizational activities by the Union constituted interference,restraint, andcoercion proscribed by Section 8 (a) (1) of the Act requires no elaboration.It has been repeatedly held that similar threats of economic reprisals are illegalinvasions of the employees'freedom to organize for the purpose of collectivebargaining."To like effect,interrogation by an employer concerning union,membership has been held in and of itself to be a violation of Section 8 (a)(1) of the Act.15Such questioning constitutes"interference"in matters whichare exclusively the concern of the employees.The Actenvisions the exerciseof the right of self-organization in complete privacy, free from employer in-trusion and intermeddling.16Such interrogation also constitutes "restraint",)and "coercion"within the meaning of Section 8 (a) (1) since it may well imply"a threat of some action to come."17The Board's experience demonstrates thatquestioning concerning union affairs frequently presages dismissal,layoff, orother economic reprisals,and is not normally motivated by idle curiosity."2.Other acts of interference, restraint, and coercionIt was stipulated between the parties that wage increases of 5 cents per hourwere granted by the Respondent on May 4, 1947,August 24,1947,March 29,1948, April 18, 1949, and December 26, 1949; that on November 1, 1947, a planof insurancebenefits was put into effect, 60 percent of the cost of which waspaid by the Respondent and 40 percent by the employees; that on September1,1949, the Respondent announced that it would grant Thanksgiving Day asthe fourth paid holiday ; and the fifth paid holiday was granted on June 1, 1950.As appearssupra,the Respondent knew by its own interrogation in earlyJuly 1949, that some of its employees had joined the Union. By the service of theoriginal charge on August 16, 1949, the Respondent was aware that the Union'scampaign was progressing.When he received the charge on August 16, Ellis com-municated immediately with Isaacson.Within 2 weeks thereafter the Respond-ent announced that Thanksgiving Day would be a paid holiday. That the Re-spondent acted precipitately and not in accord with usual business practicesis borne out by the fact that the Respondent was still recruiting its workersfollowing an economic shutdown and did not get back to full business operations14 SeeN. L. R B v W. E Lipshutz,149 F.2d 141, 142,Humble Oil&Refining Companyv.N. L. R. B.,140 F. 2d 777,779;N. L. R. B. v. Wytheville Knitting Mills,175 F 2d 238,239.'IN. L. R. B. v. The National Plastic Products Company,175 F 2d 755 See also,H. J. Heinz Company v N. L. R B ,311 U S 514, 518;N L. R. B. v. La Salle Steel Com-pany,178 F.2d 829, 832;N. L. R B. v. Minnesota Mining and Manufacturing Company,179 F.2d 323.16 SeeN. L.R B. v W. A. Jones Foundry it Machinery Co.,123 F. 2d 552, 555. Also,International Association of Machinistsv N L. R B.,311 U. S. 72, 80171V.L. R. B. v. Alco Feed Mills,133 F 2d 419, 421 ,18Standard-Coosa-Thatcher Company,85 NLRB, 1358.943732-51-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil approximately November 1, 1949.18On October 17, 1949, the Union filed,itspetition for investigation and certification with the Board, and, after ahearing held on November 14, 1949, the Board on December 20, 1949, directedthat an election be held within 30 days.Within a week from the date of theBoard's order, the Respondent made effective a wage increase of 5 cents perhour.The Respondent failed to explain satisfactorily the timing of the abovewage increases. It failed to establish that the wage increases announced onSeptember 1, to be effective on Thanksgiving Day, and the second increase, ef-fective December 26, 1949, were made to meet comparable increases in the in-dustry or made pursuant to any general pattern of wage increases in its ownplant.The stipulated facts show that the increases were not in accord withany established practice, policy, or pattern.Almost 13 months elapsed fromthe increase granted on March 29, 1948, until the next was granted on April 18,1949.The courts and the Board have long recognized that for an employer tooffer economic benefits for the purpose of defeating attempts at self-organizationconstitutes interference, restraint, and coercion .2'Here, as inN. L. R. B. v.Crown CanCo.," the Respondent's actions were designed to prove to the em-ployees that "resort to self-organization was plainly unnecessary." 22 In thecircumstances of this case, and upon the entire record, I find that the announce-ment on September 1, 1949, that Thanksgiving Day would be a paid holiday andthe wage increase, effective December 26, 1949, both timed so significantly, werecalculated directly to affect the decision of the employees on the issue of unionrepresentation and therefore constituted interference within the meaning ofSection 8 (a) (1) of the Act.C.The discriminatory diischarge of Robert H. PowersThe complaint alleged that the Respondent discriminatorily discharged Powerson or about,July 22; 1949, and thereafter refused to reinstate him in violationof Section 8 (a) (3) of the Act. The amended answer admitted that Powerswas discharged for good cause on or about July 20 and has not been reinstated;but denied the commission of any unfair labor practice.The General Counsel's CaseAt the time of his discharge, Powers, the highest paid fireman, had been em-ployed by the Respondent for approximately 6 years.Powers continued to workwhile the veneer plant was shut down for repairs from July 3-17, instead oftaking his vacation as other employees did during that period.During the weekending July 17, as found above, Powers informed Henry that he belonged to theUnion, in reply to Henry's interrogation.Powers testified that in the early part of that same week, he asked Henryif he could have his vacation when the rest of the employees returned to workand that Henry agreed it would be all right. Powers further testified that onSaturday, July 16, Henry informed him that there would be no one to relievehim at 3 p. m., and it would be necessary for Powers to work until. 7 p. m..Powers had been at work since 7 a. m. and during 1949 was working 8-hour shifts.19 See testimony of Isaacson.20 SeeMedo Photo Supply Corp v. N. L R. B.,321 U S. 678, 686;N. L It. B v BrownPaper MillCo., 133 F 2d 988, 989,N. L. R. B. v Winona Textile Mills,160 F. 2d 201, 206-207;N. L. R. B. v. Bailey Company,180 F. 2d 278;Western CartridgeCo. v. N.L. R. B,134 F. 2d 240, 244.21 138 F. 2d 263, 267, certiorari denied 321 U S 769.22See also,Cedartown Yarn Mills, Inc.,84 NLRB 1. JAMESTOWN VENEER AND PLYWOOD CORPORATION115Upon learning he would have to work 12 hours that day instead of 8 hours, ac-cording to Powers' testimony, he told Henry it would be necessary for him toget some lunch to which Henry assented ; that about 3 p. m., he went to a localhotel where he obtained two cheese sandwiches and a bottle of beer to take backto the plant ; that upon coming out of the hotel he saw Henry in an automobileturning around in the street and rode back to the plant with Henry and duringthe ride reminded Henry that he wanted to take his vacation beginning Monday(July 18) to which Henry replied that Powers would have to come in at 7 o'clockand work until the rest of the employees came in at 8 a. in., as there would beno one there on July 18 to relieve Powers prior to that time. Powers testifiedfurther that during the ride back to the plant, Henry did not criticize him forbeing at the hotel nor for any misconduct and that he continued to work until.7 p. in., when he was relieved by Lyle Paddock. Powers further testified that on,July 18, he reported for work a few minutes before 7 a. in. and worked until8 a in., when he asked Henry if someone were going to relieve him to which Henryanswered to wait a few minutes until the rest of the men started to work ; thatat 8: 30 a. in., he was relieved by James Surprise and Powers left the plant,3Powers continued to testify that on July 22 he went to the office for his pay andwas told by the office manager, Mrs. Mary E. Williams McCallum,' that Henrywanted to see him; that he thereupon saw Henry, who told him that he was layingoff a "bunch of men" that day and Powers was included because Isaacson hadordered that production be cut and half the men laid off. Powers continued totestify that Henry did not criticize his work nor his conduct on July 16 nor 18;and that on September 3, 1949, Powers wrote to Ellis requesting word when liewould be recalled to work. In reply by letter dated September 9, Isaacson wroteto Powers advising him for reasons therein stated that under no considerationcould Powers consider himself to be employed by the Respondent.The Respondent's DefenseHenry in his direct testimony, in answer to leading questions, testified thathe was very certain that he did not give Powers any permission to take a vaca-tion for the week beginning July 18, but on cross-examination his testimony isthat he could not recall Powers saying anything to him about a vacation.Hefurther testified that he "does not recall" telling Powers he would have to workuntil 7 p. m., on Saturday, July 16, but he "would not deny" that he so informedPowers.Henry further testified that on July 16, between 9 and 9: 30 a. in., hesaw Powers at the hotel and asked him what he was doing there ; that Powersreplied he had a sandwich and had come to the hotel to get some beer to go withit.Henry fixed the time to be in the morning because he testified he had to takea bill of lading to the railroad office before noon since that office was closed atnoon on Saturdays.Henry admitted that he did not reprimand Powers for beingaway from the plant, except that he asked him why he was there.Henry furthertestified that about 8 a. in. on July 18, in the boiler room of the veneer plant,Powers asked his permission to have 2 hours off ; that Henry refused, saying toPowers that if he let him have 2 hours, Powers would be gone for 2 weeks. Laterthat morning according to Henry, he saw Surprise firing the boiler instead ofPowers and Surprise told him Powers had requested Surprise to relieve him for acouple of hours and that Powers had said that Henry had said it would be all23Powers left the plant without stamping his card on the time clock.24The witness is referred to in the record at times as Mrs Williams and at times as Mrs.McCallumShe will be referred to'throughout this Intermediate Report as McCallum. She admitted in her testimony thatshe did tell Powers when he came to the office for his pay that Henry wanted to see him. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDiright.Henry continued in his testimony that he never saw Powers around theplant after that day.Isaacson testified that he arrived in Poland, New York, on July 19.On July20, according to his testimony, he inquired from Ellis, Henry, and McCallumwhere Powers was and was told that he had left without permission on July18 and that he was also told about his trip to the hotel on July 16 without per-mission.Isaacson testified that Powers had been away from work without per-mission in November 1948 and in June 1949 which absences he had condoned, butthat when he was informed of further absences without permission on July 16 and18, he ordered Powers to be discharged, as he was through "fooling around withhim" ; and he was discharged. Isaacson testified that he had no knowledge ofany union membership or activity at the plant before August 16, when the copyof the charge herein was received. Isaacson testified further that when Ellisreceived the letter dated September 3 from Powers he immediately telephonedIsaacson who was at Jamestown, New York, and advised him of its contents ;that Isaacson thereupon instructed Ellis to forward the letter to him with a re-port "as to what it was all about" and informed Ellis that he would consideritwhen it was received.Pursuant to Isaacson's instructions, Ellis forwarded Powers' letter, reportingthereon in longhand :Last day worked July 16-on Sat. Lloyd Henry was at R. R. Station andpicked him up at lower Hotel in the A. M. Told Lloyd he was down after a beerto go with his sandwich-His card was not rung out at any time until the endof the day.I did not see him again until the following Wed. or Thurs., when he cameafter his pay. In the meantime, found out that he had been drinking whileon duty, and on or about July 19th or 20th told him that he would not beneeded again.Isaacsontestified that on September 9 he wrote to Powers as follows :... We are at loss to understand what your letter is about, since youvoluntarily left our employment after completing your day's work onSaturday, July 16th.On July 16th, when the plant was closed down, you not only left your postof duty without permission and without signing your card, but you alsovisited a nearby hotel during working hours to drink beer.You had beenwarned repeatedly against drinking on the job and, of course, leaving yourpost of duty was inexcusable.You knew this, and therefore did not report for work on Monday, July18th, or thereafter.You came in to get your pay on July 19th, or July 20th,and you were then told that your services would no longer be required.Youwere fully aware that this would happen and that is why you did not come towork on Monday, Tuesday and Wednesday or any time thereafter.Our records clearly indicate that you voluntarily quit your work andsevered your employment with the Company after completing your day'swork on July 16th. Furthermore, your behavior on July 16th was sufficientcause for discharge which was confirmed on July 19th or 20th and under noconsideration can you consider yourself employed by this Company."u At the hearing, Isaacson admitted that he was wrong in the statement that Powersdid not report for work on July 18 or thereafter.He testified:"It is incorrectI foundthat out later." JAMESTOWN VENEER AND PLYWOOD CORPORATION117,The Respondent called James Surprise who testified that he has worked for`the Respondent since June 10, 1946; that about 9 or 9: 30 in the morning of thelast day Powers worked, Powers told him that Henry had said it would be allright for Surprise to relieve Powers while Powers was away for 2 or 3 hours ;that he did relieve Powers and later Henry came in and inquired what Surprisewas doing there, whereupon Surprise told him what Powers had said.On cross-examination, Surprise testified that he had not joined the Union ; that he hadto it; and that he had heard union talk prior to the layoff ; but on redirect exami-nation Surprise testified that he did not hear any union talk until after thelayoff.Warren Crouch testified in behalf of the Respondent that he has worked asmaintenance man for the Respondent for 6 years and that on Saturday, July 16,Powers remarked to him in the afternoon "Gosh, I had a limburger sandwich outhere and I wanted something to drink with it and I was down to the hotel andI come out with a bottle of beer and who picked me up but Henry, and I cameback up to the boiler room."McCallum, the office manager, testified that on July 20, 1949, she, Isaacson,Ellis, and Henry, used the payroll for the week ending June 26 to make up a listof those who should be kept on in the event of a layoff, and "according to therecords" Powers was scheduled for layoff on July 22With reference to Satur-day, July 16, she testified that she worked in the morning but did not work inthe afternoon and that at approximately 10 o'clock she asked Henry to take abill of lading to the railroad station in order that the agent might sign the bill.The witness was then asked what happened after Henry had taken the bill oflading and she testified that "Mr. Henry came back in the office and said ..."At that point, I sustained an objection to the witness testifying what Henry hadsaid to her and evidence of that conversation does not appear in the record?"When Powers came for his pay, and McCallum testified that she is not surewhether it was Wednesday, July 20 or Friday, July 22, she testified that she toldPowers that Henry wanted to see him. She further testified that she said toPowers, "This is too bad, Pat" to which he replied "I am sorry I fell off thewagon."McCallum testified further that she did not recall when Powers wasfired and that she does not know whether he was discharged during the weekafter Monday, July 18 ; that she did nothearanyone discharge Powers ; and isnot sure whether it was Ellis or Henry who discharged him.McCallum testifiedwith respect to the employees included in the layofl s and the dates when they andothers were rehiredShe testified that she first became aware of union organiz-ing activity following the layoff of July 22 and that until that layoff had neverheard anyone mention any union activity.ConclusionsTo prove its defense that Powers had been discharged for cause, the Respond-ent relies heavily upon the testimony of its treasurer, Francis H. Isaacson, whowas also in full charge of operating the Poland, New York, and Jackson, Missis-sippi, plants.Prior to the receipt of the copy of the charge on August 16, IsaacsonW At that point, Henry had not testified as a witnessWhen lie did testify, his testimonydid not include any statement that he might have made to McCallum. At the conclusionof the hearing, the Respondent moved to include such proposed testimony in the record inthe mistaken belief that McCallum had been permitted to testify, subject to a motion tostripe it later.Since there is therefore no basis for such motion, it is denied. 118DECISIONS OF NATIONALLABOR RELATIONS BOARDhad devoted about 25 percent of his time in Poland or on Poland matters ; sincethen, he has been devoting 50 to 60 percent of his time at the Poland plant.Isaacson testified that Ellis telephoned to him at Jamestown, New York, uponthe receipt of the letter from Powers which inquired when he would be recalledto work ; and that Isaacson directed Ellis to write to him giving a full report as to"what it was all about." Thereupon Ellis wrote to Isaacson that the last day'Powers worked was July 16. That information was incorrect,as Isaacson ad-mitted at the hearing.Ellis reported further that Henry had picked Powers upat the hotel on the morning of July 16 and that Powers told Henry he was downafter a beer to go with his sandwich ; that his card was not rung out at any timeuntil the end of the day. Ellis continued in his written report that he did notsee Powers again until the following Wednesday or Thursday, when he came forhis pay ; and that, in the meantime, found out that Powers had been drinkingwhile on duty, and on or about July 19 or 20, told him that he would not beneeded.Thus we have testimony that on September 4, 1949, Ellis informedIsaacson that Ellis had discharged Powers apparently because he had gone tothe hotel without permission for a beer'to go with his sandwich and because hehad not worked since July 16 ; and that sometime between July 16 and July 20,Ellis had found out that Powers had been drinking while on duty, whereupon,when he came for his pay, Powers was told by Ellis that his services were nolonger needed.Acting upon that written information from Ellis, Isaacson wroteto Powers on September 9, stating at the outset that he was at a loss to under-stand what Powers' letter was about, since Powers had voluntarily left theRespondent's employ after completing his day's work on Saturday, July 16. IfIsaacson had ordered Ellis to discharge Powers on or about July 20 followinginformation at that time that Powers had been absent again without permissiononJuly 18and that he was through "fooling around with him" it is difficult toreconcile Isaacson's statement in his letter to Powers that Powers had voluntarilyquit.Isaacson's letter emphasized that Powers had voluntarily quit by saying"Our records clearly indicate that you voluntarily quit your work and severedyour employment with the Company after completing your day's work on July16th."The letter continued to inform Powers "Furthermore, your behavior onJuly 16th was sufficient cause for discharge which was confirmed on July 19thor 20th. . . . "It appears to me that at the time of writing the letter in SeptembertoPowers, Isaacson had no idea whether Powers had voluntarily quit hisemployment, been laid off, or had been discharged for cause or other reason.Atthe hearing, Isaacson admitted that he was wrong in his statement that Powersdid not report for work on July 18 or thereafter. Such misapprehension byIsaacson in September 1949, as to what the facts were in July 1949, impairs thequality of his testimony at the hearing that on July 20 he ordered Ellis to dis-charge Powers after inquiring where Powers was and being informed that hewas absent without permission.Nor was there any indication, clear or other-wise, on the company records that Powers had voluntarily quit and severed hisemployment, as Isaacson stated there was in his letter to Powers. Thus thereis evidence from Isaacson that he ordered Ellis to discharge Powers ; evidencefrom Isaacson that Powers had voluntarily quit his job ; evidence from Powersthat he was laid off by Henry. Powers is corroborated to some extent by thetestimony of McCallum, the office manager, that she told Powers on the day hecame for his pay that Henry wanted to see him.It is important to keep in mind that the position of theRespondent in September1949 was that Powers had voluntarily quit and severed his employment. Suchwas the attitude of the Respondent up to and including the timeit filed its JAMESTOWN VENEER AND PLYWOOD CORPORATION119answer on July 3, 1950,which had been verified by Isaacson on June 24, 1950,wherein it denied the allegation in the complaint that Powers had been dis-charged.Not until the amended answer(also verified by Isaacson)was fliedat the hearing on July 25-did the Respondent concede that Powers had beendischarged and aver that he had been discharged for cause.If Isaacson hadconsidered the absentee record of Powers as he testified he did in July and'ordered Ellis to discharge him, it is highly suspect that Isaacson could havewritten such a letter as he wrote on September 9 to Powers,and as late asJune 24, 1950, also deny that Powers had been discharged.I reject the evi-dence that Isaacson directed Ellis to discharge Powers, that Ellis did dischargePowers,,and that Powers had voluntarily quit his job.After weighing all theevidence,I credit Powers'testimony and find that he went to the hotel onJuly 16, pursuant to Henry's permission to get some lunch ; that he had Henry'spermission to take his vacation beginning July 18 after he would be relievedby another employee;that he had never been disciplined for misconduct ; andthat his absence during the week beginning Monday, July 18, was his permittedvacation.I further find that Henry told Powers on July 22 that he was includedin the layoff of employees for July 22 necessitated by business reasons.Thecrucial question now presents itself, whether in the light of all the facts in thisrecord, such was the real reason or whether the true reason was that Powers,although he did not realize nor know it at the time,was actually dischargedon July 22 by the Respondent in violation of the provisions of Section 8 (a) (3)of the Act.The background of antiunion animus portrayed by the findings ofinterference,restraint,and coercion,as found above,the admission by its generalmanager, Ellis,to the foreman,Morrison,that the men who had tried to bringthe Union into the plant had been discharged for such activities and neverwould be rehired;confirmed months later,again by Ellis,to employee Paddockthat he would get what the rest got for belonging to the Union-thus fulfillingEllis' threat uttered on or about July 20 that he would show the employees howhe would break up "their damned union" compel the conclusion that Henry'sasserted layoff of Powers on July 22 was a pretext;and the real situation wasthat Powers was then and there discharged by the Respondent for discrimina-tory reasons.Upon the entire record, therefore,I find that because of Powers'known membership in the Union and the Respondent's plan to prevent itsemployees from being organized by the Union the reasons assigned by theRespondent were a pretext for discharging Robert H. Powers on July 22, 1949;and, therefore,find that in violation-of Section 8 (a) (1) and(3) of the Act,the Respondent by discharging Powers on July 22, 1949,and refusing him rein-statement to a fireman's job on August 2, 1949, discriminated with respect tohis hire and tenure of employment,thereby discouraging membership in theUnion and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.D. The failure or refusal of the Respondent to reinstate Richard J. Morgan,Sr.,Fred B. Wilcox,Charles Davis, andGardiner SheppardThe complaint alleged, not that the four above-named employees were dis-criminatorily discharged on July 22, 1949,but that they were not recalled towork because they joined or assisted the Union and engaged in other concertedactivities for the purposes of collective bargaining or other mutual aid orprotection.The amended answer denied that they were refused reinstate-ment for discriminatory reasons and averred that they had voluntarily qu t,terminated,and severed their employment on or about July 22, 1949. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel's CaseRichard J. Morgan, Sr., testified that he had worked for the Respondent fromNovember 1948 until July 22, 1949. In July his work was "feeding" the dryer.He testified that union activity began in June 1949, when, following talks withWilcox, Sheppard, Davis, and two other employees, Morgan made an appoint-ment to meet the union representative on June 5 at a hotel in Grant, New York.Upon arrival in Grant, it was observed that Henry's automobile was parked out-side the hotel, so the meeting was held with the union representatives in Hinck-ley, New York, on the same day. Besides Morgan, Sr., the other employees whoattended the meeting were his son, Richard J. Morgan, Jr.,24 and Wilcox.Thereitwas decided not to push matters "too hard" until after vacation time.Duringvacation time (July 3-17) Moigan, Sr., testified that several employees signedunion cards; that he talked to several employees soliciting their membershipin the Union ; and that after vacation was over, more signatures were obtained.2RHe continued to testify that shortly after 11 p. in , on July 22, the entire nightshift 29 was notified by the foreman, Morrison, that they were laid off and Mor-rison handed to each employee the official form of the State of New York, Depart-ment of Labor, which is required to be presented to the State UnemploymentInsurance Division, when application is made for unemployment insurance bene-fits.The forms were made out with the employee's name, social security number,name of employer, and stated that July 22, 1949, was the last day on which theemployee worked for the Respondent.He testified that all the men were angrybecause they were given such short notice of the layoff ; that eight or nine menassembled between the dryer and the time clock and talked it over among them-selves, and then Morgan, Sr., Wilcox, Davis, and Sheppard walked out in protestof the short notice of the layoff that had been given.Morgan admitted that atthe time of the walkout they left six cradles of unprocessed veneer which hadto be finished by others 30He continued to testify that he went to the office onthe following Wednesday (July 27) for his pay 31 and on September 3, 1949, wroteto the Respondent stating he was ready and had been ready since the layoff, toreturn to work and inquired when his services would be required and in replyreceived a letter from the Respondent that it did not consider him to be anemployee and that if he desired reemployment to apply for it in the customarymanner.Fred B. Wilcox was employed from May 15 until July 22, 1949, and was oper-ating the clipping machine in July 1949.He testified that he joined the Unionat the initial meeting in Hinckley, New York, at the same time that Morgan, Sr.,joined, but Wilcox did not participate in any activity for the Union.He tooka book at the first meeting to solicit members, but did not ask anyone to join,because he did not know many employees'2Wilcox testified that a few minutesbefore the night shift started at 5 p. m , the men were gathered in front of theshop talking about the possible impending layoff.Wilcox testified that theregular quitting time for the shift was at 1: 30 a. in.He testified further that27Morgan, Jr , at the time of the hearing was still employed by the Respondent.28The testimony of Morgan, Sr., concerning the conversation which he overheard between,Ellis and Henry in the veneer shop about July 20 has been shown above and will not bedetailed here.29There were 11 employees on the night shift,excluding the foreman.30Morgan checked out on the time clock at 11:05 p. m.BiAt whichtime nothing was said to him about his leaving early on July 22. Seetestimony of McCallum,infra.x52Wilcox's testimony,corroborating that of Morgan,Sr.,with reference to the con-versation both overheard between Ellis and Henry has been dealt withsupra. JAMESTOWN VENEER AND PLYWOOD CORPORATION121after he was given the unemployment insurance form referred to above, he wasone of the group conferring together and he inquired from Morrison, the fore-man, "This means that my services are no longer required?" to which Morrisonreplied, "I guess that is what it means."Wilcox then said to Morrison, "Iguess I may as well go home" and Morrison answered, "I guess you might aswell" ; and thereupon Wilcox left.3Wilcox applied for his job by letter datedSeptember 3, 1949, and received a reply similar to that which Morgan, Sr.,received.Gardiner Sheppard testified that he was employed matching veneer after itcame from the cutting lathes. It was stipulated that he was originally hiredon September 21, 1947.He testified that he joined the Union on June 10, 1949.'Sheppard testified that while he does not remember hearing any rumors aboutan impending layoff, he was one of the group that was "talking it over" afterthe layoff was announced by Morrison ; that Morrison asked them to stay andfinish the shift.Sheppard admitted that there was unfinished veneer at thetime he left the plant with the others.He testified further that he applied forhis job by letter on September 3, 1949, and received the same reply as Morgan, Sr.,and Wilcox did.Charles Davis did not testify at the hearing. It was stipulated that, if called,he would testify that he signed a union card on June 8, 1949, signed out at11: 05 p. in., on July 22, and rode home with Gardiner Sheppard.It was stipulated that in the veneer plant, 16 employeeswere laid off on July22,36 and 8 more on July 27, 1949 3° ; that all, except 1, of the employees who werelaid off on July 27, were recalled during the week ending August 7; and thatof the employees who were laid off on July 22., 1 was recalled in the week endingAugust 7,37 4 were recalled in the week ending August 14,38 and 1 was recalledduring the week ending August 2338 It was further stipulated and testified toby McCallum, the office manager, that during August and September 1949, theRespondent hired 2 new employees 40 and rehired 7 former employees, who, how-ever, had not been working for it during June and July 1949; 91 and that 4 ofthe 7 former employees had been rehired on and after September 4, 1949.The Respondent's DefenseThe Respondent introduced evidence which is not controverted that approxi-mately six cradles of veneer were still to be finished when the four employeesleft before the end of the shift and also proved that it was necessary for othersto work Saturday afternoon, July 23, in order to finish the unfinished work.33Wilcox checked out at 11 01 p. in., July 22.34His testimony concerning interrogation by Henry as to his union membership inthe week following vacation (July 18-22) to which he did not reply and Henry's warningthat if he had joined the Union, Sheppard would be sorry has already been referred tosupra.36Earl Baumes, Cecil Boyce, Frank Branck, Lois Hawkins, Russell Hennings, DavidHook, Robert Holliday, David Roberts, Frank Rockwell, David Tilly, Floyd Jenkins,Thomas Schug, Gardiner Sheppard, Richard J. Morgan, Sr., Fred B. Wilcox, and CharlesDavis.3°Milo Dygert, Helen Fergeson, Floyd Parmer, Harry Schults; Judson Stacks, JamesSurprise, Beatrice Willoughby, and Roy Wilt.31David Roberts.38Earl Baumes, Cecil Boyce, Russell Hennings, and Frank Rockwell.31Thomas Schug.40 John Poplasky, August 15; and Floyd Roberts, August 25.41Gerald Baltz, August 24; Clarence Smith, August 28 ; Nathaniel Sheppard, August 31 ;Arthur Ingall, September 4, Reynolds Turner, September 11 ; Helen Palmiter, September12, and Claude Bathke, September 27. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancis H. Isaacson testified that the Respondent's business declined in thelatter part of June 1949, until it reached a point where the Poland plant wasshipping one railroad car of veneer every 10 days compared to normal shippingof 21/2 cars per week.The usual vacation week with pay was the week endingJuly 10, but the second week of shutdown (without pay) was ordered becauseof lack of business.Work was resumed on Monday, July 18, and, accordingto Isaacson, it became apparent that the Respondent could not continue to op-erate longer than that week, because he had instructions from the Jamestownoffice to ship only 1 more carload and then he would be through. Isaacsontestified that he arrived in Poland, New York, on Tuesday, July 19, and con-ferred with Ellis and Henry on the impending reduction of force since productionhad to be cut to 50 percent of what the plant was then doing. There was noseniority policy in effect at the plant ; but it was one of the factors taken intoconsideration.The duties of each man on the payroll, his job, his need foremployment, and his service record were discussed by Isaacson with Ellis,Henry, and McCallum and from that they decided to keep 32 on the payroll ;all others to be laid off on July 22, if word was received from Isaacson finallyconfirming that layoffs were necessary. Isaacson testified that before he leftPoland on the afternoon of July 21 he told Ellis and Henry to hold up anylayoffs and make no announcement to the men until Isaacson had an opportunityin Jamestown on July 22 to check the stock to see if he could not obtain per-mission to ship more cars from the plant to Jamestown.He testified that hedid obtain permission to ship 2 more cars but since that would not justify carry-ing on the full crew, he telephoned Ellis late Friday afternoon on July 22 toreduce the number of employees from 50 to 32, according to the approved listthat Isaacson had left with him.Business reasons also compelled Isaacsonto telephone Ellis on Thursday morning of the following week to lay off anadditional 12 employees.On Tuesday morning, August 2, Isaacson was able totelephone Ellis that he could resume production up to 600,000 feet, which au-thorized him to recall all those who had been, laid off on July 28 and abouthalf of the employees who had been laid off on July 22.Isaacson testified further that he had no knowledge of union activity amongthe employees until August 16 when Ellis, upon receipt of the charge herein,telephoned him at Jamestown and informed him of the contents. Isaacson testi-fied that he then instructed Ellis to keep their time cards out of the rack andtreat them as having voluntarily left the Respondent's employ.Isaacson testified from memory that probably 8 to 12 employees were broughtin on Saturday, July 23, and worked all day to do the work that Morgan, Sr.,Wilcox, Davis, and Sheppard had left on July 22. Upon receipt of the lettersdated September 3, 1949, Isaacson wrote to each of the men involved thatthe Respondent did not consider them to be in its employ because they hadvoluntarily terminated their employment and advised them, if they desired tobe reemployed, to apply in the customary manner.Mrs. Mary E. Williams McCallum, called by the Respondent, testified thatshe is its office manager and that the day dryer crew of four employees 42 didnot work on Monday morning, July 18, since the plant had been closed for 2weeks with no lathes running and there was no veneer for them to dry on themorning of that day. She further testified that the dryer crew were notifiedat sometime prior to 5 p in., on July 22, to report for work on Saturday morning,July 23.McCallum testified further that nothing was said to Morgan, Sr., and42 Roberts,Christman,Thayer,and Hawkins. JAMESTOWN VENEER AND PLYWOOD CORPORATION123Sheppard about leaving early on July 22 when they came to the plant for theirpay on July 27. She testified further that she had no knowledge of any unionactivity prior to the layoffs on July 22.Violet Thayer, on behalf of the Respondent, testified that she and the otherthree dryers were requested to come in Saturday morning, July 23, becausethey had not worked Monday morning, July 18, and that they had been scheduledto work on Saturday, July 23, until noontime ; and that during the course ofthe shift on Saturday morning, they were requested by Ellis to work that after-noon because all the work necessary to be done on the previous evening hadnot been done, and they worked until 5 p. in., Saturday, July 23 "David Tilly, called by the Respondent, testified that he began work for theRespondent on June 30, 1949, and did not work during the shutdown fromJuly 4-17.Tilly was a medical student and had worked during summer vaca-tions for the Respondent.He testified that he worked on the night shift andhis job was taking the veneer off the dryer ; that he reported for work on July22, a few minutes before 5 p.m., andheard rumors that the possibility of alayoff was imminent.He testified that the men were all talking about the pos-sibility of being laid off and he heard Davis and Wilcox say that they would walkout if they were laid off on such short notice.After the intermission for lunchon the evening of July 22, the foreman, Morrison, gave each man the unemploy-ment insurance form already referred tosupra,and Morgan, Sr., Wilcox, Davis,and Sheppard walked out of the plant before the end of the shift.Helen Fergeson, who operated the clipper, testified that she has been workingfor the Respondent over 5 years. She testified that she worked8 hours onSaturday, July 23, and "cleaned up work that was left by the night crew."Her time card shows however that the last day she worked that week wasFriday, July 22 "ConclusionsIt is not disputed that the layoffs in July 1949 were dictated and necessaryfor economic reasons. I so find.The underlying question presented is whether the work stoppage participated inby Morgan, Sr., Wilcox, Davis, and Sheppard was concerted activity of such anature as to be protected by the Act. If the Respondent refused to recall thembecause they had participated in concerted activity protected by the Act, then ithas committed an unfair labor practice. If the men voluntarily terminated theiremployment or had engaged in a form of activity not protected by the Act, thenno unfair labor practice has been committed by the Respondent's refusal to rein-state them.The credible evidence shows that after the four employees involved had re-ceived notice of the layoff, they talked it over among themselves, and told the fore-man they were leaving as a protest against the short notice they had received.The foreman urged them to stay until the end of the shift but they refused andleft.That they did not thereafter picket the Respondent's plant nor engage inother activities which usually accompany a strike are not controlling factors"43The time cards show that Roberts, Christman. and Thayer worked from 7 42 a m.to 5 p in , and Hawkins worked from 7:47 a. m to 5 p. m.99Neither was she named as one of those who worked on July 23, when McCallum testifiednor did Thayer include her with the dryer crew who worked on July 23.Fergeson'stestimony is not credited.95The Board has held that cessation of work by a group is no less a strike because thegroup may not have labelled it a strike, or engaged in the additional activities whichusually accompany a strikeMassey Gin and Machine Works, Inc,78NLRB 189 124DECISIONSOF NATIONALLABOR RELATIONS BOARDThat they did not consider their employment status as having been voluntarilyterminated by the events of July 22 is strongly indicated by the fact that, havingwaited for recall to work on August 2 to August 15, their representative fileda charge with the Board, alleging that Morgan, Sr., and others had been dis-criminatorily discharged.That the Respondent did not consider it to be volun-tary terminations is also strongly indicated by the fact that it made no mentionof the incident when Morgan, Sr., and Sheppard returned the following weekfor their pay; and, it was not untilafterthe service of the charge herein onAugust 16, that Isaacson directed Ellis to withdraw their time cards from therack and treat them as having voluntarily lqft its employment.Section 7 of the Act guarantees to employees the right to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection.The test whether concerted activity is protected by the Act is whetherthe particular activity involved is so indefensible as to warrant the employer indischarging the participating employees.40Either an unlawful object or theadoption of improper means of achieving it may deprive employees engaged inconcerted activities of the protection of the Act 47Applying that test to the caseat bar, it is clear that the concerted activity of the employees who engaged inthe work stoppage as a means of voicing their protest against the short notice oflayoffs was no so indefensible as to warrant their discharge. It is defensible onthe theory that while such concerted activity could not or did not immediatelysecure to them longer notice of layoffs, it could be construed as a protest to theRespondent as far as future notices might be concerned. Such an objective wouldnot be unlawful and, in the circumstances of this case, it cannot be said thatthe participating employees had adopted an improper means of achieving it.They had not engaged in any "slow-down" nor "sit-down "When their fears oflayoffwere realized, they consulted among themselves ; heard the foremanurge them to stay; and, having decided to participate in the work stoppage,announced their protest, withdrew, and left the Respondent's premises.On thebasis of the entire record, I find that they did not voluntarily quit and terminatetheir employment on July 22, and further find that their concerted activity on July22 by engaging in a work stoppage to protest the short notice of layoffs given tothem was protected by the provisions of Section 7 of the Act. Since it was soprotected, it constituted an economic strike and the question of inconvenienceor expense incurred by the Respondent as a result thereof becomes immaterialsince undoubtedly all strikes result to some measure in inconvenience or lossto the employer 48The economic strike participated in by the four employees involved hereinlasted until they sought reinstatement to their jobs by letters dated September3,1949.Not only did the Respondent refuse them reinstatement, informingeach that it did not recognize him as an employee because he voluntarily ter-minated his employment and directing him, if he desired reemployment, to apply46Harnischfeger Corporation,9NLRB 676.47Elk Lumber Company,91 NLRB 333.98The unfinished work left by these four employees did not require,as the evidence forthe Respondent would imply, four other employees woiking from shortly after 7 :42 a m.on Saturday,July 23 to 5 p in , since the record proves that the dryer crew had not workedon the preceding Monday morning July 18. Therefore,the dryer crew worked on July23 on the unfinished veneer that the Respondent never expected to finish on the nightshift on July 22, plus whatever additional work was necessary in view of Morgan, Sr.,Wilcox,Davis. and Sheppaid leaving 2% hours before the night shift was over. Thus it isreasonable to conclude,and I find, that the four employees on the dryer crew worked notmore than 21/2hours on Saturday(10 hours)to finish the work that the other fouremployees would have accomplished in 21/2 hours on the Friday evening previous. JAMESTOWN VENEER AND PLYWOOD CORPORATION125 "for it in the customary manner, but it hired other employees beginning on Sep-tember 11, 1949, and failed to show that Morgan, Sr., Wilcox, Davis, and Sheppardcould not perform the duties of any of those hired on and after September 11.On the basis of the entire record, I conclude and find that the Respondent, inviolation of Section 8 (a) (1) of the Act, refused to reinstate Morgan, Sr.,Wilcox, Davis, and Sheppard to their former jobs, because they had engaged inconcerted activity protected by the Act on July 22, 1949; and I further find thatbecause such refusal to recall them amounted to a discrimination in regard tohire and tenure of employment, thereby discouraging membership in the Union,it also violated Section 8 (a) (3) of the Act. I also find that such discrimina-tion occurred when the Respondent began its hiring of other employees onSeptember 11, 1949."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III,,above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (a) (1) and (3)of the Act, I shall recommend that it cease and desist therefrom, and that it takeaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent has discriminated against Robert H.Powers, Richard J. Morgan, Sr, Fred B. Wilcox, Charles Davis, and GardinerSheppard in regard to their hire and tenure of employment, I shall recommendthat the Respondent offer them immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their seniority orother rights and privileges, and that the Respondent also made each of themwhole for any loss of pay he may have suffered by reason of the Respondent'sdiscrimination against him, by payment to each of them of a sum of moneycovering his loss of pay; such loss of pay to be computed on the basis of eachseparate calendar quarter or portion thereof during the period from the Re-spondent's discriminatory action to the date of the offer of reinstatementThequarterly periods, hereinafter called "quarters," shall begin with the first dayof January, April, July, and October.Loss of pay shall be determined by de-ducting from a sum equal to that which he normally would have earned for eachquarter or portion thereof, his net earnings," if any, in other employment, duringthat period.Earnings in one particular quarter shall have no effect upon theback-pay liability for any other quarter. I shall further recommend that theRespondent, upon request, make available to the National Labor Relations Board,or its agents, for examination and copying, all payroll records and reports, and all49 See H. & HManufacturing Company, Inc,87 NLRB 1373, where the Board heldthat the discrimination occurred on the date when the employer began its new hirings.S0By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the Respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employmentelsewhere.See Crossett Lumber Company, 8NLRB 440.Monies received for workperformed upon Federal, State; county, municipal, or other work-relief projectsshall beconsideredas earningsSeeRepublicSteel Corporation v. N. L. R. B.,311 U. S. 7. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDother records necessary to analyze the amounts of back pay due and the rightof reinstatement under the terms of this recommended order."The scope of the Respondent's illegal conduct as found above discloses a pur-pose to defeat self-organization among its employees.Because of the Respond-ent's unlawful conduct and its underlying purpose, I am convinced that theunfair labor practices found are persuasively related to the other unfair laborpractices proscribed and that danger of their commission in the future is to beanticipated from the Respondent's conduct in the past.The preventive pur-poses of the Act will be thwarted unless the recommendations are coextensivewith the threat. In order, therefore, to make effective the interdependentguarantee of Section 7, to prevent a recurrence of unfair labor practices andthereby minimize industrial strife which burdens and obstructs commerce andthus effectuate the policies of the Act, I shall recommend that the Respondentcease and desist from in any manner infringing on the rights guaranteed inSection 7 of the Act.It will also be recommended that the complaint, so far as it alleges that theRespondent has made threats that it would cease operations and close itsPoland plant rather than recognize the Union, be dismissed.It will also be recommended that the complaint, so far as it alleges that theRespondent has advised and warned its employees to vote against the Unionin an election conducted by the Board on or about January 18, 1950, underthreat of discharge or other discipline, be dismissed.Upon the foregoing findings of fact," and upon the entire record in the case,I make the following :CONCLUSIONS OF LAW '1.United Brotherhood of Carpenters and Joiners of America, A. F. L., is alabor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.By discriminating in regard to the hire and tenure of employment of RobertH. Powers, Richard J. Morgan, 9r., Fred B. Wilcox, Charles Davis, and GardinerSheppard, and thereby discouraging membership in United Brotherhood ofCarpenters and Joiners of America, A. F. L, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and. (7) of the Act.5.The Respondent has not violated Section 8 (a) (1) of the Act by (a)threatening that it R ould cease operations and close its Poland, New York,plant rather than recognize the Union or (b) advising and warning its employeesto vote against the Union in an election conducted by the Board on or aboutJanuary 18, 1950, under threat of discharge or other discipline.[Recommended Order omitted from publication in this volume.]61 SeeF.W. Woolworth Company,90 NLrtB 289."' The Respondent's proposedfindings of fact are granted, except that the followingnumbered requests are denied:10, 11, 13, 21, 23, 24, 25, 27, 31, 32, 35, 36, 38, 39, 57,61, 66,72, 79,84, 86.®The Respondent's proposed conclusions of law are denied.